USCA4 Appeal: 21-1752      Doc: 23         Filed: 10/14/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1752


        ATHENA CONSTRUCTION GROUP, INC.,

                            Plaintiff - Appellant,

                     v.

        WILLIAM SMITH, III; RE CONSTRUCITON, LLC,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Anthony John Trenga, Senior District Judge. (1:21-cv-00396-AJT-TCB)


        Submitted: September 28, 2022                                 Decided: October 14, 2022


        Before HARRIS and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Milton C. Johns, EXECUTIVE LAW PARTNERS, PLLC, Fairfax, Virginia,
        for Appellant. Glenn A. Ellis, FREIWALD LAW, P.C., Philadelphia, Pennsylvania;
        Catherine H. Dorsey, BARON & BUDD, P.C., Washington, D.C., for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1752       Doc: 23        Filed: 10/14/2022     Pg: 2 of 2




        PER CURIAM:

               Athena Construction Group, Inc., appeals the district court’s order dismissing its

        complaint against William Smith, III, and RE Construction, LLC, alleging violations of the

        Computer Fraud and Abuse Act, 18 U.S.C. § 1030, the Virginia Computer Crimes Act, Va.

        Code Ann. §§ 18.2-152.1 to 18.2-152.16 (2022), and the Virginia Uniform Trade Secrets

        Act, Va. Code Ann. §§ 59.1-336 to 59.1-343 (2022), and asserting claims for business

        conspiracy under Va. Code Ann. §§ 18.2-499, 18.2-500 (2022), and common law

        conspiracy. We review de novo a district court’s order granting a motion to dismiss under

        Fed. R. Civ. P. 12(b)(6), “accept[ing] the factual allegations in the complaint as true and

        constru[ing] them in the light most favorable to the nonmoving party.” Rockville Cars,

        LLC v. City of Rockville, 891 F.3d 141, 145 (4th Cir. 2018). To survive a motion to dismiss,

        “a complaint must contain sufficient factual matter, accepted as true, to state a claim to

        relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal

        quotation marks omitted). We have thoroughly reviewed the parties’ briefs and the record

        and conclude the district court did not err in dismissing the amended complaint for failure

        to state a claim.

               Accordingly, we affirm. We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                       AFFIRMED




                                                     2